Citation Nr: 0304640	
Decision Date: 03/13/03    Archive Date: 03/24/03

DOCKET NO.  99-16 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to assignment of a higher disability 
evaluation for service-
connected synovitis of left knee with history of arthritis 
associated with degenerative joint disease, right knee, 
currently rated as 10 percent disabling.

2.	Entitlement to an increased disability evaluation for 
service-connected 
degenerative joint disease, right knee, currently rated as 10 
percent disabling.
  

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1976 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

This case was previously before the Board in January 2001, at 
which time the Board found that new and material evidence had 
been received to reopen the claim based on left knee 
disability.  The Board then remanded both the left knee and 
right knee issues for further action by the RO.  By a June 
2001 rating decision, the RO granted the veteran's claim for 
service connection for synovitis of the left knee and 
assigned a 10 percent rating, effective February 1998.  A 
notice of disagreement as to the left knee disability rating 
was received in September 2001, a statement of the case was 
issued in September 2002, and a substantive appeal was 
received in October 2002.        


FINDINGS OF FACT

1.  The veteran's service-connected synovitis of left knee 
with history of arthritis associated with degenerative joint 
disease, right knee, is manifested by functional loss 
resulting from pain which does not limit flexion to 30 
degrees or less and which does not limit extension at all; 
there is no recurrent subluxation or lateral instability.

2.  The veteran's service-connected degenerative joint 
disease, right knee, is manifested by functional loss 
resulting from pain which does not limit flexion to 30 
degrees or less and which does not limit extension at all; 
there is no recurrent subluxation or lateral instability.
  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for the veteran's service-connected 
synovitis of left knee with history of arthritis associated 
with degenerative joint disease, right knee, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§  4.7, 4.40, 4.45, 4.59, 4.71(a) and Codes 
5003, 5010, 5024, 5260, 5261 (2002).

2.	The criteria for entitlement to a disability rating in 
excess of 10 percent for the 
veteran's service-connected degenerative joint disease, right 
knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. Part 4, including §§  4.7, 4.40, 4.45, 4.59, 
4.71(a), and Codes 5003, 5010, 5024, 5260, 5261 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This newly enacted 
legislation provides, among other things, for notice and 
assistance to claimants under certain circumstances.  VA has 
issued final rules to amend adjudication regulations to 
implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement to 
an increased rating.  The discussions in the rating 
decisions, statements of the case, and supplemental 
statements of the case have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in an April 2001 letter, the 
veteran was effectively furnished notice of the types of 
evidence necessary to substantiate his claims as well as the 
types of evidence VA would assist him in obtaining.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

Furthermore, that there has been substantial compliance with 
the assistance provisions set forth in the new law and 
regulation.  The record in this case includes service medical 
records, VA medical records, and VA examination reports in 
May 1998 and April 2001.  As the record shows that the 
veteran has been afforded VA examinations in connection with 
his claims, the requirements of 38 C.F.R. § 3.159(c)(4) 
(2002) have been met.  No additional pertinent evidence has 
been identified by the claimant as relevant to the issues on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with the claims. 

Increased Rating 

The present appeal involves the veteran's claims that the 
severity of his service-connected knee disabilities warrants 
higher disability ratings.  Disability ratings are determined 
by the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The veteran's service-connected left and right knee 
disabilities have been rated separately by the RO under the 
provisions of both Diagnostic Codes 5010 and 5024.  
Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under Diagnostic Code 5003.  
Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  In the 
absence of limitation of motion, X-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  See 38 C.F.R. § 4,71a, 
Diagnostic Code 5003.  Similarly, Diagnostic Code 5024 
provides that diseases under Diagnostic Codes 5013 through 
5024 will be rated on limitation of motion of affected parts, 
as arthritis, degenerative.

For both the left and right knee, limitation of motion is 
rated under Diagnostic Codes 5260 for flexion and 5261 for 
extension.  Under Diagnostic Code 5260, flexion limited to 45 
degrees warrants a 10 percent rating and flexion limited to 
30 degrees warrants a 20 percent rating.  Under Diagnostic 
Code 5261, extension limited to 10 degrees warrants a 10 
percent rating and extension limited to 15 degrees warrants a 
20 percent rating.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

Left Knee Disability  

The June 2001 rating decision granted service connection for 
synovitis of left knee with history of arthritis associated 
with degenerative joint disease of right knee ("left knee 
disability") and assigned a 10 percent disability rating, 
effective February 1998.  The present appeal involves the 
veteran's claim that the severity of his service-connected 
left knee disability warrants a higher disability rating.  
Since the veteran is appealing the original assignment of a 
disability rating following an award of service connection, 
the severity of his left knee disability is to be considered 
during the entire period from the initial assignment of the 
disability rating to the present time.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

Upon review, VA examination in May 1998 reported that flexion 
was to 105 degrees, limited by a tight sensation.  There was 
no local tenderness or intraarticular fluid, nor was there 
crepitus to passive flexion.  The veteran was able to squat 
with a popping sensation and sound audible during the 
squatting.  VA medical record in April 1999 demonstrated that 
flexion was to 100 degrees.  There was no erythema, swelling, 
or tenderness on examination.  VA medical record in May 1999 
indicated that flexion was to 130 degrees.  There was no 
effusion or crepitus on examination.  

VA examination in April 2001 showed that flexion was to 135 
degrees, limited by pain at 135 degrees.  Extension was to 0 
degrees, limited by weakness at 0 degrees.  His ligaments' 
examination was negative, including a negative anterior 
drawer, negative posterior drawer, negative Lachman, and 
negative collateral instability at full extension.  There was 
no significant mediolateral joint line pain.  There was no 
recurrent subluxation, incoordination or lateral instability.  
The examination report indicated that X-rays of the left knee 
were normal.  

The veteran's essential argument is that his service-
connected left knee disability is manifested by pain, which 
limits his daily activities.  The veteran's written 
statements and September 1999 testimony concerning his pain 
and limitation of daily activities is supported by the 
medical record, including a September 2000 statement from a 
VA treating physician.  However, the evidence shows at not 
time during the veteran's claim has the range of motion of 
the left knee been limited to the extent to warrant a 20 
percent rating under Codes 5260 or 5261, even when 
consideration is given to additional functional loss due to 
pain.  In this regard, the Board interprets the May 1998 and 
April 2001 VA examination reports as showing that additional 
functional loss due to pain does not result in any limitation 
of extension, but effectively limits flexion to somewhere in 
the 100 degree range (using the April 1999 VA medical record 
which is to the veteran's benefit).  Such limitation of 
motion is far in excess of the 30 degrees required for the 
next higher rating of 20 percent under Code 5260.  
Accordingly, the Board finds no basis for a rating in excess 
of 10 percent under limitation of motion diagnostic criteria.

As for other diagnostic codes, the Board notes that there is 
no evidence of recurrent subluxation or lateral instability 
to warrant a separate rating under Code 5257.  In fact, VA 
examination in April 2001 specifically indicated that there 
was no recurrent subluxation or lateral instability.  
Further, there is no evidence of ankylosis of the left knee 
to warrant application of Code 5256.  

The Board acknowledges the veteran's long-term complaints of 
pain with movement of his left knee, and in reviewing the 
evidence the Board has considered the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59; DeLuca, 8 Vet. App. 202 (1995).  
Indeed, examination in May 1998 and April 2001 did note that 
the veteran had pain during range of motion testing.  
However, there has been no persuasive showing of additional 
functional loss due to pain that would further limit motion 
so as to result in a higher rating under Code 5260 or any 
other applicable Code.     

In sum, while the Board does not doubt that the veteran's 
left knee disability is productive of impairment, the 
currently assigned 10 percent rating appears to contemplate 
the current degree of disability under applicable rating 
criteria..   



Right Knee Disability

The present appeal involves the veteran's claim that the 
severity of his service-connected degenerative joint disease 
of the right knee ("right knee disability") warrants a 
higher disability rating.  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

The most recent range of motion test results are from the 
April 2001 VA examination report, which indicated that 
flexion was to 130 degrees, limited by pain at 130 degrees, 
and extension was to 0 degrees, limited by nothing at 0 
degrees.  His ligaments' examination was negative, including 
a negative anterior drawer, negative posterior drawer, 
negative Lachman, and negative collateral instability at full 
extension.  There was no significant mediolateral joint line 
pain.  There was no recurrent subluxation, incoordination or 
lateral instability.  The examination report noted that X-
rays of the right knee were normal.  

While the Board recognizes the veteran's assertions that his 
service-connected right knee disability is manifested by pain 
which limits his daily activities, the April 2001 VA 
examination report demonstrates that range of motion of the 
right knee is currently far in excess of the 30 degrees 
required for the next higher rating of 20 percent unde Code 
5260 even when consideration is given to additional 
functional loss due to pain.  Further, VA examination reports 
in May 1998 and April 2001 and VA medical records during the 
claims period fail to show that additional functional loss 
due to pain resulted in any limitation of extension, but 
effectively limited flexion to somewhere in the 100 degree 
range (using the May 1998 examination report which is to the 
veteran's benefit).  As such, the Board finds no basis for a 
rating in excess of 10 percent under limitation of motion 
diagnostic criteria.      

As for other diagnostic codes, the Board notes that there is 
no evidence of recurrent subluxation or lateral instability 
to warrant a separate rating under Code 5257.  In fact, VA 
examination in April 2001 specifically indicated that there 
was no recurrent subluxation or lateral instability.  
Further, there is no evidence of ankylosis of the right knee 
to warrant application of Code 5256.  

With regard to the right knee, the Board has also reviewed 
the evidence in light of the provisions of 38 C.F.R. § 4.40, 
4.45, and 4.59; DeLuca, supra.  As with the left knee, the 
evidence does support the veteran's complaints of pain.  
However, the reports of the various examinations do not 
suggest that there is resulting additional functional loss 
due to pain (or due to fatigue, incoordination or weakness) 
to result in a disability picture more nearly approximating 
limitation of flexion to 30 degrees or limitation of 
extension to 15 degrees so as to warrant the next higher 
rating of 20 percent.  The currently assigned 10 percent 
rating fully encompasses the demonstrated disability under 
applicable Diagnostic Codes.   

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that either or 
both of the service-connected disorders have resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  Under these circumstances, the 
Board finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant 
favorable decisions.


ORDER

The appeal is denied as to both issues.


		
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

